Citation Nr: 0833398	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-35 637	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In September 2007 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's September 2007 remand directed that the veteran 
be afforded a VA psychiatric examination to determine the 
etiology of any current major depressive disorder and whether 
such disability had its onset in service, within one-year of 
his discharge from service or is otherwise related to his 
service.  

Although the veteran was afforded a VA psychiatric 
examination in May 2008, and although the psychological 
examiner stated that he could not answer with any reliability 
without resorting to mere speculation whether it was at least 
as likely as not that the veteran had a psychosis that was 
manifested within one year following his discharge, the 
examiner did not address the question of whether it was at 
least as likely as not that the current major depressive 
disorder had its onset during the veteran's service as 
requested in the remand.  In this respect, the Board 
acknowledges that the examiner has etiologically linked the 
veteran's major depressive disorder to "post-traumatic 
adjustment difficulties;" however, the alleged stressor that 
the veteran's diagnosed PTSD is predicated on, has not been 
independently verified.  Moreover, in light of service 
medical records indicating the veteran complained of insomnia 
and was diagnosed with "explosive personality" prior to his 
discharge, the Board concludes that a medical opinion is 
required as to whether the veteran's major depressive 
disorder had its initial onset in service.  As a result, a 
remand is required for compliance with the Board's remand.  
Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
another VA psychiatric examination to 
assess the current nature, etiology, and 
severity of any diagnosed major 
depressive disorder.  The claims folders 
must be made available to the examiner 
for review.  All indicated studies should 
be performed.  Based on the medical 
findings and a review of the claims 
folders, the examiner is requested to 
address whether it is at least as likely 
as not that the current major depressive 
disorder had its onset during his period 
of active service.  The examiner should 
provide a complete rationale for all 
opinions given.  Each opinion should be 
supported by the medical evidence of 
record and medical principles.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a major depressive 
disorder.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of the appellant's 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




